Citation Nr: 0005099	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to September 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appeal was docketed at the Board in 1996.


REMAND

Regarding his claim for an increased rating for 
schizophrenia, the veteran contends, in essence, that such 
disability is more severely disabling than currently 
evaluated.  The record reflects that the veteran was last 
examined by VA in response to such service-connected 
disability in June 1995.  Thereafter, the pertinent VA 
criteria to evaluate such disability was revised (effective 
November 7, 1996).  The Board's review of the file discloses 
indication that the veteran may have undergone pertinent 
examination by VA in May 1997, though any report of such 
examination that may have been prepared has not yet been 
procured.  In any event, the Board is of the view that an 
updated VA examination would be helpful (and in fact 
essential if the report pertaining to any VA examination 
performed in May 1997 cannot be located) before the related 
increased rating issue is addressed on appeal.  

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate action 
to attempt to procure any report(s) which 
may have been prepared in conjunction 
with a VA examination which was 
apparently performed in May 1997.

2.  Whether or not the RO is successful 
in procuring any report(s) pertaining to 
any previous VA examination(s) afforded 
the veteran, the RO should, in any event, 
arrange for the veteran to undergo a VA 
examination by a board certified 
psychiatrist, if available, to determine 
the current severity of his service-
connected psychiatric disability.  
Further, the examiner is specifically 
requested to assign a score 
representative of the veteran's service-
connected psychiatric disability-related 
Global Assessment of Functioning.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for schizophrenia.  In 
readjudicating such claim, the RO should 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. Part 4 (effective November 7, 
1996), as well as the criteria in effect 
prior to November 7, 1996, rating the 
veteran under the criteria most favorable 
to him. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



